                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

COMPLAINT OF BELLAIRE VESSEL
MANAGEMENT, LLC as Owner of the
MOTOR VESSELL CAPT. ROBERT G. HARRISON Civil Action No. 5:18CV115
and BELLAIRE HARBOR SERVICE, LLC,                         (STAMP)
as Charterer of the MOTOR VESSEL
CAPT. ROBERT G. HARRISON FOR EXONERATION
FROM OR LIMITATION OF LIABILITY,
and
IN THE MATTER OF CAMPBELL
TRANSPORTATION CO., INC. as Owner       Civil Action No. 5:18CV137
of the M/V JAMES R. MOREHEAD,                              (STAMP)
OFFICIAL NO. 1032410 FOR EXONERATION
FROM OR LIMITATION OF LIABILITY,
and
IN THE MATTER OF CAMPBELL
TRANSPORTATION CO., INC. as Owner
and INLAND MARINE SERVICE, INC.         Civil Action No. 5:18CV138
as Operator and Owner                                      (STAMP)
Pro Hac Vice of M/V LOUISE S.,
OFFICIAL NO. 513659 FOR EXONERATION
FROM OR LIMITATION OF LIABILITY.

      MEMORANDUM OPINION AND ORDER REGARDING PENDING MOTIONS
                          I.   Background
      This civil action arises out of an event which occurred on or
about January 13, 2018 when a number of barges and/or other vessels
broke away from a vessel fleeting facility located on the Ohio
River on Boggs Island, Marshall County, West Virginia and those
vessels then floated downriver and, among other things, became
damaged and/or caused damage to the property of others.    On July
13, 2018, Bellaire Vessel Management, LLC (“BVM”) and Bellaire
Harbor Service, LLC (referred to herein as “BHS” or “Bellaire”)
filed a complaint for exoneration from or limitation of liability
under 46 U.S.C. §§ 30501-30512.        ECF No. 1.1     This admiralty action
is brought pursuant to Rule F of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions, and
jurisdiction is conferred by 28 U.S.C. § 1331 as the Complaint for
Exoneration    from    or   Limitation     of   Liability   (ECF   No.   1)   is
instituted under the laws of the United States.
      On November 1, 2018, the parties in the above-styled civil
actions filed a joint motion to consolidate (ECF No. 55) in
Complaint of Bellaire Vessel Management, LLC as Owner of the Motor
Vessel Capt. Robert G. Harrison and Bellaire Harbor Service, LLC,
as Charterer of the Motor Vessel Capt. Robert G. Harrison for
Exoneration From or Limitation of Liability, Civil Action No.
5:18CV115, with In the Matter of Campbell Transportation Co., Inc.
as Owner of the M/V James R. Morehead, Official No. 1032410 for
Exoneration From or Limitation of Liability, Civil Action No.
5:18CV137, and In the Matter of Campbell Transportation Co., Inc.
as Owner and Inland Marine Service, Inc. as Operator and Owner of
M/V   Louise   S.,    Official   No.   513659    for   Exoneration   From     or
Limitation of Liability, Civil Action No. 5:18CV138. Subsequently,
on November 14, 2018, United States District Judge John Preston
Bailey entered an order transferring In the Matter of Campbell
Transportation Co., Inc. as Owner and Inland Marine Service, Inc.
as Operator and Owner of M/V Louise S., Official No. 513659 for




      1
      All CM/ECF citations in this memorandum opinion and order are
to the docket numbers in Civil Action No. 5:18CV115 unless
otherwise noted.

                                       2
Exoneration From or Limitation of Liability, Civil Action No.
5:18CV138 to the undersigned judge’s docket.
     This Court then entered an order granting the parties’ motion
to consolidate the above-styled civil actions (ECF No. 58) for
discovery and trial, and to proceed under Complaint of Bellaire
Vessel Management, LLC as Owner of the Motor Vessel Capt. Robert G.
Harrison and Bellaire Harbor Service, LLC, as Charterer of the
Motor Vessel Capt. Robert G. Harrison for Exoneration From or
Limitation of Liability, Civil Action No. 5:18CV115.          This Court
also entered an order approving the parties’ joint stipulation for
non-jury/bench trial and entered an amended scheduling order.        ECF
No. 70.
     The following motions are pending and have been fully briefed:
(1) motion to dismiss for failure to state a claim by Mon River
Towing, Inc., and Murray American Transportation, Inc. (ECF No.
28); (2) motion to amend/correct order by Mon River Towing, Inc.,
Murray    American   River   Towing,   Inc.,   and   Murray     American
Transportation, Inc. (ECF No. 30); (3) motion for entry of default
by Bellaire Harbor Service, LLC and Bellaire Vessel Management, LLC
(ECF No. 38); (4) motion for leave to file answer and claim out of
time by The Ohio County Coal Company (ECF No. 40); (5) motion to
strike the motion to dismiss by Bellaire Harbor Service, LLC and
Bellaire Vessel Management, LLC (ECF No. 41); and (6) motion for
leave to file answer and claim out of time by Mon River Towing,
Inc., Murray American River Towing, Inc., and Murray American
Transportation, Inc. (ECF No. 46).




                                  3
       The motions are ripe for disposition and are discussed, in
turn, below.
                    II.     Contentions of the Parties
       Respondents, Murray American River Towing, Inc. (“MART”),
Murray   American   Transportation,         Inc.    (“MATI”),   and   Mon   River
Towing, Inc. (“MRT”), pursuant to Federal Rule of Civil Procedure
12(b)(6) and Local Rules of Civil Procedure 7.02 and 12.02, filed
a motion to dismiss complainants’ complaint for exoneration from or
limitation of liability for failure to state a claim upon which
relief can be granted.         ECF No. 28.     In support, the respondents
state that complainants fail to state a claim upon which relief can
be    granted   against    respondents      MART,    MATI,    and   MRT   because
complainants’ allegations do not meet the requirements of 46 U.S.C.
§§ 30501 through 30512 in that there are no allegations regarding
the M/V Capt. Robert G. Harrison’s involvement in causing the
incident at issue.        ECF No. 29.
       Respondents also filed a motion to amend/correct (ECF No. 30)
and requested that the Court amend its order dated July 17, 2018
(ECF No. 6) so that it does not stay and enjoin all claims arising
out of or connected with the subject breakaway, but rather stays
and   enjoins   only   those    claims      (not    already   included    in   the
limitation action) arising out of or connected with BVM’s ownership
of the M/V Capt. Robert G. Harrison.               Alternatively, respondents
request the Court amend its order to except any actions against BHS
and BVM arising out of their role as fleeter of barges.                   ECF No.
30.




                                        4
        Complainants, Bellaire Vessel Management, LLC (“BVM”) and
Bellaire Harbor Service, LLC (“BHS”), filed a motion for entry of
order of court noting default of any and all potential or possible
claimants who have failed to assert claims or answers in this
action    within    the   permitted      time    under     Rule   55(a)   as   made
applicable by Rule A of the Supplemental Rules for Admiralty or
Maritime Claims.       ECF No. 38.
        Respondents    then   filed      a      response    in    opposition    to
complainants’ motion for entry of default and state that, given
MART, MATI, and MRT’s pending motions, the motion for entry of
order of court noting default of claimants is contrary to the
Rules.     ECF No. 39.    Respondents argue that under Rule 12 of the
Federal Rules of Civil Procedure, if the Court were to deny MART,
MATI, and MRT’s pending motions, MART, MATI, and MRT would have 14
days after such denial to file a responsive pleading.
        The Ohio County Coal Company (“OCC”), by counsel, then filed
a motion for leave to file a claim out of time, asserting that
counsel was aware of the Court’s order setting a limit for claims
to be filed by August 31, 2018, but from information obtained,
counsel understood that the parties involved in this breakaway of
January 13, 2018 were Mon River Towing, Inc., Murray American River
Towing,    Inc.,    and   Murray   American       Transportation,     Inc.,    and
accordingly entered an appearance on behalf of those parties and
filed     motions     attacking    the       limitation     complaint.    Counsel
represents that, “[t]his week I learned for the first time that in
addition to the damages incurred by Mon River Towing, Inc., Murray
American River Towing, Inc., and Murray American Transportation,


                                         5
Inc., The Ohio County Coal Company also sustained some minor damage
to its coal loading facility in West Virginia estimated to be
approximately $35,000.00.”        ECF No. 40 at 1-2.          Thus, The Ohio
County Coal Company requests leave of Court to file its answer and
claim out of time.      ECF No. 40.
     Complainants then filed a motion to strike respondents’ motion
to dismiss (ECF No. 28) and motion to amend the Court’s order dated
July 17, 2018 regarding the issuance of an injunction (ECF No. 30).
ECF No. 41.     In support, complainants state that on July 17, 2018,
this Court granted BVM and BHS’s motion for approval and issued an
order    directing    any   claimant   to   file   claims   and   answer    the
complaint by August 31, 2018 (ECF No. 6).             Respondents failed to
file an answer or a claim by August 31, 2018 and, instead, on
August 31, 2018, respondents filed a motion to dismiss (ECF
No. 28), a memorandum of law in support of motion to dismiss (ECF
No. 29), and a motion to amend the Court’s order dated July 17,
2018 regarding the issuance of an injunction (“motion to amend”)
(ECF No. 30).        Complainants argue that the Court should strike
respondents’ motion to dismiss and motion to amend because they
impermissibly seek to bypass the procedural requirements of the
Limitation of Liability Act as the monition period expired on
August    31,   2018,   and   respondents    failed   to    comply   with   the
procedural requirements of Rule F(5) by filing a claim and answer.
Accordingly, complainants argue that respondents lack standing to
file their motions, and their motions should be stricken and/or
dismissed.      In the alternative, complainants argue that even if
respondents had standing, their motions should be denied because


                                       6
they impermissibly seek to dismiss or limit the scope of BVM and
BHS’s limitation action by alleging facts outside the complaint;
BVM and BHS’s complaint is sufficient under Supplemental Rule F;
and respondents improperly rely on an agreement that, by their own
admission, does not even include them as parties.            ECF No. 42.
      Respondents then filed a response to complainants’ motion to
strike respondents’ motion to dismiss and motion to amend the
Court’s order.    ECF No. 45.    Respondents state that “MART,        MATI,
and   MRT   recognize   that   Rule   F(5)   creates   statutory   standing
requirements    for   challenging     limitation   actions   and   that    the
purpose of Rule F(5) is to bring interested parties into one
proceeding to address competing claims to certain property.”              ECF
No. 45 at 1.     Respondents assert that here, however, MART, MATI,
and MRT filed a motion to dismiss for failure to state a claim
because BVM and BHS did not make any allegations regarding the
subject vessel M/V Capt. Robert G. Harrison’s involvement in
causing the subject breakaway and, therefore, BVM and BHS have not
brought themselves within the terms of 46 U.S.C. §§ 30501 through
30512.   It is the position of MART, MATI, and MRT that a limitation
action is not the appropriate means by which to address the claims
that MART, MATI, and MRT have against BVM and BHS.                 However,
recognizing the authority cited by complainants and out of an
abundance of caution, MART, MATI, and MRT at this time are seeking
leave to file an answer and claim in response to BVM and BHS’
complaint for exoneration from or limitation of liability. ECF No.
45 at 2.




                                      7
        Respondents then filed a motion for leave to file their answer
and claim out of time, stating that counsel was aware of the
Court’s order setting a limit for claims to be filed by August 31,
2018.     On August 31, 2018, counsel timely filed motions attacking
the limitation complaint on behalf of Mon River Towing, Inc.,
Murray     American   River    Towing,       Inc.,   and     Murray   American
Transportation, Inc.      Counsel asserts that while Supplemental Rule
A(2) would seem to allow the motion to dismiss and the motion to
amend, the cases cited by complainants’ counsel state that a claim
must be filed for a party to have standing to file said motions.
ECF No. 46.     The claimants request leave to file their claim out of
time and attach their proposed answer and claim.
        Complainants BVM and BHS filed a response (ECF No. 49) and
request this Court strike and/or deny OCC’s and Murray’s motions
for leave to file answer and claim out of time (ECF Nos. 40 and
46), and grant BVM and BHS’s motion for entry of default (ECF No.
38).     Claimants argue that despite both being aware of the August
31, 2018 deadline, neither OCC nor Murray filed an answer or claim
by August 31, 2018.       Instead, Murray (but not OCC) filed a motion
to dismiss (ECF No. 28), memorandum of law in support of motion to
dismiss (ECF No. 29) and a motion to amend the Court’s order dated
July 17, 2018 regarding the issuance of an injunction (“motion to
amend”) (ECF No. 30).         In sum, complainants argue that OCC and
Murray seek to bypass the procedural requirements of the Limitation
of Liability Act by asking for leave to file claims after the
monition period established by this Court has expired, even though
they     were   clearly    aware   of       the   deadline    prior   thereto.


                                        8
Complainants contend that respondents must file a claim in the
limitation action within the monition period established by the
Court,    or   they     lack   any    standing        in    the    limitation     action.
Complainants argue that OCC and Murray have not set forth any
sufficient or compelling reason for their requests to file late,
nor have they provided any supporting evidence. Consequently, both
OCC’s and Murray’s motions for leave to file answer and claim out
of     time    should    be     stricken       and/or        denied.     Additionally,
complainants     contend       that   Murray     is        not    entitled   to   file   a
responsive pleading 14 days after (and if) its motion to dismiss is
denied, because it does not have any standing to request such
relief to begin with, and such relief is contradictory to the
procedures set forth in the superseding Supplemental Rules.                         As a
result of the above, complainants state that BVM and BHS’s motion
for entry of default should be granted as against all persons who
failed to timely file claims, including OCC and Murray.
       Complainants further contend in their reply in support of the
motion to strike the motion to dismiss (ECF No. 50), that the
respondents do not have standing to even make these arguments
because they failed to file a claim in accordance with Supplemental
Rule F(5).      By filing a motion to dismiss, complainants contend
that    respondents      impermissibly         seek    to    bypass    the   procedural
requirements of a limitation action.                   Here, complainants contend
that respondents now apparently recognize the validity of the
authority cited by BVM and BHS, but nevertheless impermissibly ask
for leave to file a late claim and answer.                         For these reasons,
complainants assert respondents’ request for leave to file a late


                                           9
answer and claim is insufficient because respondents do not provide
a sufficient or compelling reason, or any evidence supporting a
sufficient reason, for filing a late claim.   ECF No. 50 at 2.
     The respondent filed a reply (ECF No. 51) and assert that
“[t]he Murray Parties have provided a sufficient basis for the
Court to allow its late claims and properly supported those
reasons,” stating that first, as to The Ohio County Coal Company,
the error as described in ECF No. 40 was that counsel was aware of
various damages, but not who the right claimant was.     As to the
remaining Murray defendants, who have also moved for leave,
     Counsel pointed out that he was unaware of the need to
     file a claim to establish standing before filing a motion
     to dismiss. ECF 46. Despite the experience of being in
     perhaps a dozen limitation actions, in none of those
     earlier limitation actions had he ever presented on
     behalf of a claimant a motion to dismiss for failure to
     state a claim under Federal Rule of Civil Procedure 12.
     As such, he had not previously been faced with the
     question of standing of a claimant to move to dismiss.
     So it was counsel’s error for the late filing.        ECF
     No. 51.
                         III.   Discussion
     Following its review of the fully briefed motions, and the
memoranda submitted by the parties, and for the reasons set forth
below, this Court finds as follows:
     1.   Motion to dismiss (ECF No. 28) is denied.
     2.   Motion to amend/correct (ECF No. 30) is denied in
     part and granted in part.
     3.   Motion for entry of default (ECF No. 38) is denied
     in part and granted in part.
     4.   Motion for leave to file answer and claim out of
     time (ECF No. 40) is granted.
     5.   Motion to strike the motion to dismiss (ECF No. 41)
     is denied as moot.


                                 10
        6.   Motion for leave to file answer and claim out of
        time (ECF No. 46) is granted.
        Upon review, this Court finds that the motion to dismiss
complainants’ complaint for exoneration from or limitation of
liability for failure to state a claim upon which relief can be
granted (ECF No. 28) must be denied.                 Under Rule F(5) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions, a party wishing to file a claim must file that
claim     in   the   limitation   action        within   the   monition   period
established by the Court, and must also file an answer to the
complaint controverting the averments made and relief requested
therein. Absent compliance with these two procedural requirements,
a party does not have any standing in a limitation action.                 Here,
the monition period expired on August 31, 2018, and respondents Mon
River Towing, Inc., Murray American River Towing, Inc., Murray
American Transportation, Inc., and The Ohio County Coal Company
failed to comply with the procedural requirements of Rule F(5) by
filing a claim and answer.
        However, for good cause shown, as counsel for respondents Mon
River Towing, Inc., Murray American River Towing, Inc., Murray
American Transportation, Inc., and The Ohio County Coal Company has
provided a sufficient basis for the Court to allow the late claims,
and in the interest of justice and resolving this civil action on
the merits, this Court finds that it is appropriate to grant the
motions for leave to file claims out of time (ECF Nos. 40 and 46).
Granting permission to file these late claims will not unfairly
prejudice      the   parties   involved    as    this    limitation   proceeding
remains pending and undetermined.

                                      11
     Further, this Court further finds that it is appropriate to
grant the motion to amend/correct in part (ECF No. 30) to the
extent that it amends the Court’s order dated July 17, 2018 (ECF
No. 6) to stay and enjoin claims arising out of or connected with
BVM’s ownership of the M/V Capt. Robert G. Harrison that are not
already included in the limitation action, with the exception of
the claims this Court has stated that it will permit to be filed
out of time.
     Additionally, this Court finds that the motion for entry of
order of court noting default of any and all potential or possible
claimants who have failed to assert claims or answers in this
action   within   the   permitted    time   under   Rule   55(a)   as   made
applicable by Rule A of the Supplemental Rules for Admiralty or
Maritime Claims (ECF No. 38) be denied as to respondents Campbell
Transportation Co., Inc., Inland Marine Service, Inc., Canal Barge
Company, Inc., Mon River Towing, Inc., Murray American River
Towing, Inc., Murray American Transportation, Inc., and The Ohio
County Coal Company, and granted as to all other persons or
entities listed in the affidavit of service (ECF No. 6), none of
whom or which have filed a claim within the proceeding.
     Lastly, in consideration of the foregoing, this Court finds
that it is appropriate to deny the motion to strike the motion to
dismiss (ECF No. 41) as moot.
                            IV.     Conclusion
     For the reasons stated above, it is ORDERED as follows: motion
to dismiss (ECF No. 28) is DENIED; motion to amend/correct (ECF No.
30) is DENIED IN PART and GRANTED IN PART; motion for entry of


                                     12
default (ECF No. 38) is DENIED IN PART and GRANTED IN PART; motion
for leave to file answer and claim out of time (ECF No. 40) is
GRANTED; motion to strike the motion to dismiss (ECF No. 41) is
DENIED AS MOOT; motion for leave to file answer and claim out of
time (ECF No. 46) is GRANTED.
     Further, the Clerk is directed to file the answer and claim of
The Ohio County Coal Company (ECF No. 40-1) and the answer and
claim of Mon River Towing, Inc., Murray American River Towing,
Inc., Murray American Transportation, Inc. (ECF No. 46-1).
     The Clerk is directed to transmit a copy of this memorandum
opinion and order to counsel of record herein.
     DATED:   March 13, 2019


                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                 13
